—Judgment reversed,with costs, and judgment rendered for the defendants John T. Rainier and Paul N. Lineberger dismissing the complaint on the merits, with costs, on the authority of Washburn v. Rainier (149 App. Div. 800). The twenty-third, twenty-fourth, twenty-fifth and twenty-sixth findings of ■fact, and the third, fourth, fifth, sixth and seventh conclusions of law are reversed, and findings of fact and conclusions of law as requested by the defendants and numbered as follows are made: 11th, 12th, 13th and 14th findings of fact; 1st, 2d, 3d, 4th, 5th and 6th conclusions of law. Jenks, P. J., Thomas, Carr, Stapleton and Rich, JJ., concurred.